DETAILED ACTION
This communication is an office action on the merits. Claims 1, 3-11 and 13-20, as filed are currently pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 September 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-9, 11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chadwick (US 2017/0224063) in view of Huitema et al. (US 2015/0378391).
Regarding claim 1, Chadwick discloses an apparatus comprising:
first and second interlocking members (80), wherein the first interlocking member includes an outer shell (12); and
a communication device (32) integral with an outer shell of the first interlocking member (It has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding. In re Hotte, 177 USPQ 326, 328 (CCPA 1973)),
wherein, when interlocked, the first and second interlocking members define a path from one side of the clasp to an opposite side of the clasp through which the flexible band passes such that the flexible band extends through a first opening in the one side of the clasp and a second opening in the opposite side of the clasp and the flexible band is compressed by and between the first and second interlocking members (Fig. 2B as shown).

From this teaching of Chadwick, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Bluetooth for its lower cost requirements.

Regarding claim 3, Chadwick further discloses wherein at least one of the first and second interlocking members comprises:
a base (15) defining an end of the outer shell;
a tongue (14) extending from the base in parallel with the outer shell (Fig. 8D as shown), including at least one tongue protrusion (26) extending from a tongue back surface toward the outer shell (Fig. 8C);
a tongue receiving slot (22) defined between the tongue and the shell, and within which the tongue protrusion extends (Fig. 8D); and
at least one hook (16) and at least one recess (18), each recess configured to receive a hook from another interlocking member (Fig. 8B as shown).

Regarding claim 4, Chadwick further discloses wherein at least one of the first and second interlocking members comprises a wall (85) configured to prevent external access to the hook received within the recess.



Regarding claim 6, Chadwick further discloses wherein,
the at least one hook consists of two hooks (Fig. 8B as shown); and
the at least one recess consists of two recesses configured to permanently receive the two hooks of the other interlocking member (Fig. 8F as shown).
wherein each hook comprises an angled side (17) configured to facilitate insertion into a corresponding recess and a stop side (19) configured to prohibit removal of the hook from the corresponding recess.

Regarding claim 7, Chadwick further discloses wherein:
the at least one hook is at least one outwardly projecting protrusion of the tongue (Fig. 8B as shown); and
the at least one recess is formed in outer portions of the shell (Fig. 8F as shown).

Regarding claim 8, Chadwick further discloses wherein each shell comprises:
an inner surface (23) opposite the tongue and forming a portion of the tongue receiving slot (22); and
at least two ribs (24) extending from the inner surface and forming opposing sides of the tongue receiving slot, wherein the tongue of each of the first and second 

Regarding claim 9, Chadwick further discloses wherein the tongue of at least one of the first and second interlocking members further includes a tongue biasing member (81) on a front surface of the tongue extending away from the shell.

Regarding claim 11, Chadwick discloses an apparatus comprising:
an outer shell (12) including a base (15); and
a communication device (32) integral with the outer shell (It has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding. In re Hotte, 177 USPQ 326, 328 (CCPA 1973)),
wherein the interlocking member is configured to interlock with a second interlocking member to form a clasp configured to permanently secure a flexible band passing through the clasp from one side to an opposite side, wherein a portion of the flexible band is compressed (Fig. 2B as shown).
Chadwick fails to disclose wherein a communication device (46) has Bluetooth capabilities. Huitema et al. teaches that is known to use communication devices with Bluetooth capabilities (Paragraph 399, lines 25-27).
From this teaching of Chadwick, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Bluetooth for its lower cost requirements.



Regarding claim 14, Chadwick further discloses:
a tongue (14) extending from the base in parallel with the outer shell, including at least one tongue protrusion (26) extending from a tongue back surface toward the outer shell;
a tongue receiving slot (22) defined between the tongue and the outer shell, and within which the tongue protrusion extends (Fig. 8D); and
at least one hook (16) and at least one recess (18), each recess configured to receive a hook from another interlocking member and having a wall (85) configured to prevent external access to the hook received within the recess.

Regarding claim 15, Chadwick further discloses wherein,
the at least one hook consists of two hooks (Fig. 8B as shown); and
the at least one recess consists of two recesses configured to permanently receive the two hooks of the second interlocking member (Fig. 8F as shown).
wherein each hook comprises an angled side (17) configured to facilitate insertion into a corresponding recess of the second interlocking member and a stop side (19) configured to prohibit removal of the hook from the corresponding recess of the second interlocking member.


the at least one hook is at least one outwardly projecting protrusion of the tongue (Fig. 8B as shown); and
the at least one recess is formed in outer portions of the outer shell (Fig. 8F as shown).

Regarding claim 17, Chadwick further discloses wherein the outer shell comprises:
an inner surface (23) opposite the tongue and forming a portion of the tongue receiving slot (22); and
at least two ribs (24) extending from the inner surface and forming opposing sides of the tongue receiving slot (Figs. 8B-8F).

Regarding claim 18, Chadwick further discloses wherein the tongue receiving slot is configured to slidably receive a tongue of the second interlocking member (Figs. 8C-8F).

Regarding claim 19, Chadwick further discloses wherein the tongue further includes a tongue biasing member (81) on a front surface of the tongue extending away from the shell.

Response to Arguments
Applicant's arguments filed 09 August 2021 have been fully considered but they are not persuasive. As noted above, the term “integral” is considered sufficiently broad to encompass constructions represented in Chadwick.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        


/Robert Sandy/ Primary Examiner, Art Unit 3677